DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments and TD filed on 01/24/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 8, and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method of organizing human activity for the purpose of a financial obligation (e.g. carrying out a wagering game) without significantly more.  As per step 1 examiner recognizes that computer elements are included.  As per step 2A examiner notes the claim(s) recite(s) “a) receive user interaction data associated with a non-wagering game through a user interface displayed on the display device, the user interaction data including one or more selections for the non-wagering game; b) responsive to the receipt of user interaction data, identify one or more subsequent wagering games relating to at least one of the one or more selections for the non-wagering game and determine one or more wagering options for the one or more subsequent wagering games, wherein the one or more wagering options have outcomes based on the results of the one or more subsequent wagering games; c) prior to the occurrence of the one or more subsequent wagering games, display the one or more wagering options through the user interface, wherein the one or more wagering options are made selectable only prior to the occurrence of the one or more subsequent wagering games; d) responsive to receiving a first selection of at least one of the one or more wagering options through the user interface and a second 
As per Step 2B regarding the computer elements examiner recognizes these recite generic network and computer elements including servers, processors, memory, displays, and user interface devices.
Allowable Subject Matter
Applicant has amended to include features from the parent application.  However the claims now stand rejected over 101.
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.  Applicant argues against the 101 rejection above regarding whether or not the claims recited a judicial exemption.  Examiner notes that applicant states that examiner has not considered the limitations as a whole which examiner disagrees with and cites above wherein the invention as a whole is considered.  Applicant should cite to specific limitations that applicant believes were not considered and which overcome the 101.  As per applicant’s arguments applicant argues that the claims are not directed to the judicial exemption regarding organizing human activity to determine a financial obligation since the claimed invention amounts to more than a wagering game but is instead a system for interaction between users in a fantasy game while providing means for other activities to be promoted and carried out by the users.  Examiner respectfully disagrees since the purpose of the invention, as claimed, is to present to a user wagering options based on user selections in a fantasy game and then provide means to carryout the wagering game such as accepting wagers based on the selected options.  This is specifically a wagering game system.  The system is designed to accept wagers for game based on presented options.  Therefore examiner disagrees that the claims are not directed to the judicial exemption.
Applicant additionally argues that the invention is novel and therefore overcomes the test under 101 since it presented significantly more.  Examiner points out this is not the test to overcome the current 101 guidelines and that 101 is not bound by 102 or 103.  It is not a test of novelty but whether or not the invention is directed to a judicial exemption without a practical application.  As indicated above the invention is directed to at last organizing human activity to determine a financial obligation since it is directed to rules for carrying out a wagering game which is used to determine the financial obligation.  .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/4/2022